DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed June 15, 2018 and the Information Disclosure Statement (IDS) filed July 16, 2018.

Claims 1-18 are pending in the application.  Claims 1 and 11 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on July 16, 2018.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-10, claim 1 recites the limitation “a side of the light emitting diode close to the base substrate.”  The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How near (or far) the side of the light emitting diode must be to the base substrate is rendered indefinite by the use of the term “close.”  It is noted that the use of the terminology “on (“located on the base substrate”) does not require the LED to be directly on the base substrate and thus any side (top, bottom, side edges) of the LED  could be “close” to the base substrate depending how the term “close” is interpreted.  In the interest of compact prosecution, the limitation has been interpreted as “a side of the 

Regarding claims 11-18, claim 11 recites the limitation “at a side of the graphene layer away from the transfer substrate.”  The term "away" in claim 11 is a relative term which renders the claim indefinite.  The term "away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How near (or far) the side of the graphene layer must be to the transfer substrate is rendered indefinite by the use of the term “away.”  It is noted that the use of the terminology “on” (“a graphene layer on a transfer substrate”) does not require the graphene layer to be directly on the transfer substrate and thus any side (top, bottom, side edges) of the graphene layer could be “away” from the transfer substrate depending how the term “away” is interpreted.  In the interest of compact prosecution, the limitation has been interpreted as “at a side of the graphene layer farthest away from the transfer substrate.”   However, in any case clarification and/or correction are required.  Claims 11-18 are rejected as they depend from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-13, 16, and 18 are rejected under 35 U.S.C. 103 as unpatentable over CN104966792A {U.S. Patent Publication No. 20170018734 A1 to Feng et al. (referred to hereafter as “Feng”) is referred to below as a translation of CN104966782A} in view of U.S. Published Patent Application No. 20110309336 A1 to Shin et al. (referred to hereafter as “Shin”).

Regarding claim 1, Feng teaches a light emitting diode display substrate {Figure 6, for example}, comprising: a base  ; a light emitting diode {“Organic Light-Emitting Diode”}, located on the base substrate, wherein the light emitting diode comprises a 

Regarding claim 2 (that depends from claim 1), Feng teaches the self-assembled monolayer comprises at least one type of organic molecule, two ends of the organic molecule comprise an azide functional group and an amino functional group respectively, and the azide functional group and a graphene molecule in the graphene layer are connected by a chemical bond {see Feng Figure 7}.

Regarding claim 3 (that depends from claim 2), Feng teaches the organic molecule comprises 4-diazo-2,3,5,6-tetrafluorobenzoic acid ethylamine {see Feng Figure 7}.

Regarding claim 4 (that depends from claim 2), Feng teaches an organic film {“Polymer Layer”}, located between the self-assembled monolayer and the base substrate, and connected with the amino functional group in the self-assembled monolayer by a hydrogen bond {see Feng Figure 7}.

Regarding claim 5 (that depends from claim 1), it would have been obvious to one of ordinary skill in the art to include semiconductor LED materials for the Feng light emitting diode and thus for the Feng light emitting diode to further include a semiconductor layer located at a side of the graphene layer away from the self-

Regarding claim 6 (that depends from claim 5), Shin paragraph [0043] shows that it was known for a semiconductor layer to be a gallium nitride based semiconductor layer.  it would have been obvious to one of ordinary skill in the art to combine the Shin gallium nitride semiconductor layer with the Feng device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7 (that depends from claim 5), Feng teaches a protection layer {PET Membrane} that would be expected to be located on a part of an upper surface of the conductive layer away from the semiconductor layer.

Regarding claim 9 (that depends from claim 1), Shin teaches a thin film transistor {paragraph [0103]}, comprising a drain electrode {16}, wherein the drain electrode is electrically connected with the graphene layer {Shin 13}.  It would have been obvious to one of ordinary skill in the art to combine the Shin tft and drain with the Feng device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10 (that depends from claim 1), Feng teaches the film thickness of 250 µm.  As the LED is a relatively small portion of the film, such a film thickness would be expected to include a light emitting diode having a size in a range from 1 µm to 100 µm.

Regarding claim 11, Feng teaches manufacturing method of a light emitting diode display substrate, comprising: forming a 
Feng does not explicitly state that the Graphite Oxide Layer is a graphene layer.   Shin shows that it was known to include graphene in electrical devices.  It would have been obvious to one of ordinary skill in the art to substitute graphene for the graphite oxide of Feng as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.


Regarding claim 12 (that depends from claim 11), Feng teaches the self-assembled monolayer comprises at least one type of organic molecule, two ends of the organic molecule comprise an azide functional group and an amino functional group respectively {see Feng Figure 7}.

Regarding claim 13 (that depends from claim 12), Feng teaches before transferring the light emitting diode from the transfer substrate, the method comprises: forming a protection layer {PET Membrane} that would be expected to be on a part of an upper surface of the conductive layer away from the semiconductor layer.

Regarding claim 16 (that depends from claim 12), Feng Figure 7 shows forming the self-assembled monolayer on the base substrate comprises: forming an organic film {“Polymer Layer”} on the base substrate, performing a treatment to a surface of the organic film, and forming the self-assembled monolayer {the molecule in Figure 7} on the organic film to connect the amino functional group in the self-assembled monolayer and the organic film by a hydrogen bond {“Covalent Bond”}.

Regarding claim 18 (that depends from claim 1), Feng teaches a display device, comprising the light emitting diode display substrate {“LIGHT-EMITTING DIODE” (see the Feng title}.

Allowable Subject Matter

Claims 8, 14-15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

With respect to dependent claim 8, the art of record, including Feng, does not show the device of claim 7 where the graphene layer comprises a protrusion portion extending beyond the semiconductor layer in a first direction parallel to the base substrate, and the protection layer is located on a lateral side of the semiconductor layer and connected to the protrusion portion of the graphene layer.

With respect to dependent claim 14, the art of record, including Feng, does not show the method of claim 13 where the graphene layer comprises a protrusion portion extending beyond the semiconductor layer in a first direction parallel to the transfer substrate, wherein, before transferring the light emitting diode from the transfer substrate, the method further comprises: forming the protection layer on a lateral side of the semiconductor layer and the protrusion portion of the graphene layer.
With respect to dependent claim 15, the art of record, including Feng, does not show the method of claim 13 further including transferring the light emitting diode from 

With respect to dependent claim 17, the art of record, including Feng, does not show the method of claim 11 further including transferring the light emitting diode to the self-assembled monolayer by a roll-to-roll process {“roll to roll deposition” (Liang paragraph [0073])}. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826